DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communication: the Amendment filed August 19, 2021.

Claims 1-6, 8, and 10-22 are pending in the application.  Claims 1, 13, and 18 are independent claims.

Response to Applicant’s Arguments
Applicant amendments to the claims overcome the previously applied rejections.  However, new rejections are made below in view of Applicant’s amendments.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 10-13, 16, and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Published Patent Application No. 20170358558 A1 to Lee (referred to hereafter as “Lee”).

Regarding claim 1, Lee teaches a semiconductor package {1 in Figure 1, for example}, comprising: a base substrate {120} including a first semiconductor substrate {120} and a first protective layer {160} at least partially covering a top side of the first semiconductor substrate; a first semiconductor chip {200} disposed on the first protective layer; a first fillet layer {181} at least partially filling a space between the first protective layer and the first semiconductor chip, and a molding layer {190} contacting the base substrate and covering both the first semiconductor chip and the fillet layer, wherein the base substrate further includes a first side surface {the far right horizontal surface shown in Figure 4} extending primarily in a first direction, and a second side surface {the lower vertical surface shown in Figure 4} and a third side surface {the top vertical surface shown in Figure 4} each extending from ends of the first side surface primarily in a second direction intersecting the first direction, wherein the base substrate further includes a first corner region {the region containing the lower right 150_2 in Figure 4} including a first corner formed by the first side surface and the second side surface, a Regarding claim 2 (that depends from claim 1), Lee teaches the first semiconductor chip {200} includes a second semiconductor substrate {210}, and a semiconductor element layer {220} disposed between the second semiconductor substrate {210} and the first fillet layer {181}. Regarding claim 3 (that depends from claim 1), Lee teaches a second semiconductor chip {300} disposed on the first semiconductor chip {200}; and a second fillet layer {183} at least partially filling a space between the first semiconductor chip {200} and the second semiconductor chip {300}. Regarding claim 4 (that depends from claim 3), Lee teaches the first semiconductor chip {200} includes a second semiconductor substrate {210}, and a second protective layer {260} at least partially covering a top side of the second semiconductor substrate {210}, wherein the second protective layer {260} includes a second side trench {250} at least partially overlapping the second semiconductor chip {300}, and wherein a part of Regarding claim 5 (that depends from claim 1), Lee Figure 4 shows the first side trench {150} extends primarily in the first direction. Regarding claim 6 (that depends from claim 1), Lee Figure 2 shows the first protective layer {160} in the first corner region and the second corner region omits a trench. Regarding claim 8 (that depends from claim 1), Lee Figure 4 shows the first side trench includes a first sub-side trench {150_2 at the top of Figure 4 or, alternatively, 150_1} and a second sub-side trench {150_2 at the bottom of Figure 4 }, spaced apart from each other in the side region. Regarding claim 10 (that depends from claim 8), Lee Figure 4 shows the first sub-side trench {150_2 at the top of Figure 4} is closer to the first side surface than it is to the second sub-side trench {150_2 at the bottom or Figure 4}. Regarding claim 11 (that depends from claim 10), Lee teaches a length of the first sub-side trench {150_1} in the first direction is longer than a length of the second sub-side trench {150_2} in the first direction. Regarding claim 12 (that depends from claim 1), Lee Figure 1 shows the first side Regarding claim 13, Lee teaches a semiconductor package {1 in Figure 1, for example}, comprising: a base substrate {120}  including a semiconductor substrate {120}, and a protective layer {160} at least partially covering a top side of the semiconductor substrate; a semiconductor chip {200} disposed on the protective layer; and a fillet layer {181} at least partially filling a space between the protective layer and the semiconductor chip, and a molding layer {190} contacting the base substrate and covering both the first semiconductor chip and the fillet layer, wherein the base substrate includes a first side surface {the far right horizontal surface shown in Figure 4} extending primarily in a first direction, and a second side surface {the lower vertical surface shown in Figure 4} extending from one end of the first side surface primarily in a second direction intersecting the first direction, wherein the base substrate further includes a first corner region {the region containing the lower right 150_2 in Figure 4} including a corner formed by the first side surface and the second side surface, and a first side region spaced apart from the corner and including a part of the first side surface, wherein the protective layer {160} in the first side region includes a first side trench {vertical 150_1} at least partially overlapping the semiconductor chip, wherein the protective layer {160} in the first corner region includes a corner trench {150_2} at least partially overlapping the semiconductor chip, wherein a volume of the first side trench is greater than a volume of the corner trench {based on the sizes of the trenches, the volume of the vertical 150_1 would be expected to be greater than the volume of Regarding claim 16 (that depends from claim 13), Lee teaches the base substrate further {120} includes a second side region {region containing the horizontal 150_1} spaced apart from the corner and including a part of the second side surface, wherein the protective layer in the second side region includes a second side trench {horizontal 150_1} at least partially overlapping the semiconductor chip, and wherein a volume of the second side trench is greater than a volume of the corner trench {based on the sizes of the trenches, the volume of the horizontal 150_1 would be expected to be greater than the volume of 150_2}. Regarding claim 18, Lee teaches a semiconductor package {1 in Figure 1, for example}, comprising: a base substrate {120}  including a first semiconductor substrate {120}, a first protective layer {160} at least partially covering a top side of the first semiconductor substrate, and a first penetration via {130} penetrating both the first semiconductor substrate and the first protective layer; a first semiconductor chip {200} disposed on the first protective layer; a first bump {270} electrically connecting the first penetration via {130} and the first semiconductor chip {200}; and a first fillet layer {181} at least partially surrounding the first bump, between the first protective layer and the first semiconductor chip, and a molding layer {190} contacting the base substrate {120} and covering both the first semiconductor chip {200} and the fillet layer {181}, wherein the base substrate further includes a first side surface {the far right horizontal surface Regarding claim 19 (that depends from claim 18), Lee teaches a first connection pad {144} connected to the first penetration via {130}, on a top side of the first protective layer; and a second connection pad {242} disposed on a bottom side of the first semiconductor chip {200}, wherein the first bump {270} connects the first connection pad {144} to the second connection pad {242}. Regarding claim 20 (that depends from claim 19), Lee teaches the first semiconductor chip {200} includes a second semiconductor substrate {210}, and a semiconductor element layer {220} disposed between the second semiconductor substrate and the first fillet layer {181}, and wherein the second connection pad {242} connects the semiconductor element layer to the first bump {220}. Regarding claim 21 (that depends from claim 18), Lee teaches a second semiconductor chip {300} on the first semiconductor chip {200}; a second bump {330} connecting the first semiconductor chip {200} to the second semiconductor chip {300}; and a second fillet layer {183} at least partially surrounding the second bump {330}, between the first semiconductor chip {200} and the second semiconductor chip {300}. Regarding claim 22 (that depends from claim 21), Lee teaches the first semiconductor chip {300} includes a second semiconductor substrate {210}, a second protective layer {260} at least partially covering a top side of the second semiconductor substrate, and a second penetration via {230} penetrating the second semiconductor substrate and the second protective layer, wherein the second protective layer includes a second side trench {250} at least partially overlapping the second semiconductor chip, and wherein a part of the second fillet layer {183} at least partially fills the second side trench.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-15 and 17 are rejected under 35 U.S.C. 103 as unpatentable over Lee.

Regarding claim 14 (that depends from claim 13), Lee teaches that “overflow may be considered to determine the structures of the first, second, and third trench portions” (paragraph [0043]).  It thus would have been obvious to one of ordinary skill in the art to use different shaped chips and substrates (square, rectangular, etc.) in the Lee device.  With a rectangular (non-square) substrate, it would be expected that a distance from a center of the base substrate to the first side surface in the first side region is greater than a distance from the center of the base substrate to the first side surface in the first corner region. Regarding claim 15 (that depends from claim 13), Lee teaches that “overflow may be considered to determine the structures of the first, second, and third trench portions” (paragraph [0043]).  It thus would have been obvious to have varying depths depending upon the expected overflow and thus obvious to have a depth of the first side trench greater than a depth of the corner trench.

Regarding claim 17 (that depends from claim 13), Lee teaches the base substrate {120} further includes a second side region {region containing the horizontal 150_1} disposed between the first corner region and the first side region, wherein the protective layer in the second side region includes a second side trench {horizontal 150_1} at least partially overlapping the semiconductor chip.
Lee teaches that “overflow may be considered to determine the structures of the first, second, and third trench portions” (paragraph [0043]).  It thus would have been obvious to one of ordinary skill in the art to use different shaped chips and substrates (square, rectangular, etc.) in the Lee device.  With a rectangular (non-square) substrate, it would be expected that the volume of the second side trench would be smaller than the volume of the first side trench and is greater than the volume of the corner trench. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/           Primary Examiner, Art Unit 2826